Exhibit 10.14

CHRW Restricted Stock Share Program

C.H. Robinson Worldwide, Inc. (the “Company”) is permitted under the terms of
its 1997 Omnibus Stock Plan as amended to issue its shares and other derivative
securities to employees at various times and in various forms. The Company has
also established a nonqualified, deferred compensation plan for the benefit of
certain eligible employees known as the “Robinson Companies Nonqualified
Deferred Compensation Plan” (the “Deferred Compensation Plan”). The Deferred
Compensation Plan provides, in part, that the Company may, in its sole
discretion, make discretionary credits to the account of a participant, subject
to such terms and conditions established by the Company.

Program Outline

 

1. Participant’s account in the Deferred Compensation Plan will be credited with
restricted stock of the Company.

 

2. Beginning on December 31, 2012, and on each December 31 thereafter through
December 31, 2016, a portion of the restricted shares will vest, but only if and
only to the extent that the Company’s Vesting Indicator (VI) is greater than
zero for the respective year, as determined by the Compensation Committee of the
Company’s Board of Directors. The VI is defined as the sum of 5 percentage
points plus the average of the following items (A) and (B) rounded to the
nearest whole percentage: (A) the percentage increase (or decrease) of Company
income from operations for the current year over the prior year rounded to two
decimal places and (B) the percentage increase (or decrease) in Company diluted
net income per share for the current year over the prior year rounded to two
decimal places.

Example

 

     Prior Year      Current Year      Percentage
Increase  

Income from Operations (A)

   $ 100,000,000       $ 114,000,000         14.00 % 

Diluted EPS (B)

     1.00         1.15         15.00 %          

 

 

 

Average Percentage Increase of (A) and (B)

           14.50 % 

Add: 5 Percentage Points

           19.50 % 

Rounded to the Nearest Whole Percentage

           VI=20.00 % 

 

3. In determining how many shares are vested at the end of each year, the VI is
multiplied by the original restricted stock grant and then rounded to the
nearest whole share.

Example

 

     Year 1     Year 2     Year 3  

Restricted Stock Grant: 1,000 shares

VI:

     20 %      12 %      26 % 

Rounded Number of Shares Vested on Dec. 31:

     200        120        260   

 

4. The Compensation Committee’s calculation of the VI shall be final, and the
Compensation Committee retains the discretion to eliminate unusual items, if
any, for purposes of calculating the VI for any particular year.

 

5. Participant’s restricted stock may vest pursuant to paragraph 2 above with
respect to this award for 5 years (and may vest in less than 5 years if the VI
during such time period is high enough). Any shares remaining unvested after
December 31, 2016 will be forfeited and deleted from participant’s account, and
the participant will retain no rights with respect to the forfeited shares.

 

6. Participant’s restricted stock will vest while the participant is employed by
the Company. Participants who have executed a Management-Employee Agreement
(“Key Employee”) agreement in favor of the Company which contains a
non-competition provision shall be entitled to continued vesting through the end
of two (2) additional calendar year-ends following their separation from the
Company. In addition, participants who have executed a Management-Employee
Agreement (“Key Employee”) in favor of the Company which contains a
non-competition provision and who have a minimum of five (5) consecutive years
of service, shall be entitled to continued vesting through the end of additional
calendar year-ends following their separation from the Company according to the
following schedule, contingent upon the Participant’s compliance with all of the
terms and conditions of the Management-Employee Agreement during any period in
which they may be eligible to vest under the terms of this Award.

 

Sum of Age in Whole Years and Tenure in Whole Years

  

Additional Years of Potential Vesting

At least 50 and less than 60

   3 years

At least 60 and less than 70

   4 years

At least 70 or greater           

   5 years



--------------------------------------------------------------------------------

Age and Tenure are individually rounded up to the nearest whole number and
Tenure is defined as Termination Date minus Last Date of Hire (or in the case of
an acquisition, the equivalent Last Date of Hire with the acquired entity)
provided further, however, that the vesting period of this restricted stock
grant shall not exceed five (5) years.

 

7. Notwithstanding the foregoing, participants who embezzle or misappropriate
Company funds or property, or who the Company has determined have failed to
comply with the terms and conditions of any of the following agreements which
they may have executed in favor of the Company: i) Confidentiality and
Noncompetition Agreement, ii) Management-Employee Agreement, iii) Sales-Employee
Agreement, iv) Data Security Agreement, or v) any other agreement containing
post-employment restrictions, will automatically forfeit all restricted stock
awarded, whether vested or unvested, and will retain no rights with respect to
such shares.

 

8. Vested shares shall be delivered to participant from the Deferred
Compensation Plan in a lump sum upon the earlier of: two years after termination
of employment or January 2019.

 

9. Restricted stock may not be sold, exchanged, assigned, transferred,
discounted, pledged or otherwise disposed of at any time prior to delivery of
the vested shares from the Deferred Compensation Plan.

 

10. Participant will be entitled to receive dividend equivalents on the shares
of restricted stock credited to participant’s account, whether vested or
unvested, when and if dividends are declared by the Company’s Board of Directors
on the Company’s common stock, in an amount of cash per share equal to other
common stockholders of the Company payable on the next regularly occurring
payroll date. Dividend equivalents paid before delivery of the shares from the
Deferred Compensation Plan will be paid through the company’s payroll process
and treated as compensation income for tax purposes and will be subject to
income and payroll tax withholding by the Company.

 

11. In order to comply with all applicable federal or state income tax laws or
regulations, at the time that the shares are delivered to the participant, the
Company will withhold the minimum required statutory taxes based on the Fair
Market Value of the shares at the time of delivery. In order to satisfy any such
tax withholding obligation, the Company will withhold a portion of the shares
otherwise to be delivered with a Fair Market Value equal to the amount of such
taxes. “Fair Market Value” for a share shall mean the last sale price of a share
of the Company’s common stock on the Nasdaq National Market (or other national
securities exchange on which the Company’s common stock is then listed) on the
trading date immediately preceding the date the shares are delivered to the
participant. If the Company’s common stock is not then traded in an established
securities market, the Compensation Committee of the Board of Directors shall
determine Fair Market Value in accordance with the 1997 Omnibus Stock Plan as
amended.

 

12. This restricted stock award shall confer no rights of continued employment
to the participant, nor will it interfere in any way with the right of the
Company to terminate such employment at any time. The Company retains all rights
to enforce any other agreement or contract that the Company has with the
participant.

 

13. If there shall be any change in the Company’s common stock through merger,
consolidation, reorganization, recapitalization, dividend in the form of stock
(of whatever amount), stock split or other change in the corporate structure of
the Company, appropriate adjustments shall be made in the number of restricted
shares that are vested or unvested under this agreement in order to prevent
dilution or enlargement of rights.

 

14. In the event of a Change in Control, the vesting of outstanding restricted
shares shall be accelerated and outstanding restricted shares shall be deemed
fully vested and delivered as soon as administratively practical, but in all
events by the date that is 60 days after the date of the Change in Control. A
“Change in Control” shall be deemed to occur on the date (i) a public
announcement [which, for purposes of this definition, shall include, without
limitation, a report filed pursuant to Section 13(d) of the Securities Exchange
Act of 1934, as amended] is made by the Company or any Person (as defined below)
that such Person beneficially owns more than 50% of the Common Stock
outstanding, (ii) the Company consummates a merger, consolidation or statutory
share exchange with any other Person in which the surviving entity would not
have as its directors at least 60% of the Continuing Directors (as defined
below) and would not have at least 60% of its common stock owned by the common
shareholders of the Company prior to such merger, consolidation or statutory
share exchange, (iii) a majority of the Board of Directors is not comprised of
Continuing Directors or (iv) a sale or disposition of all or substantially all
of the assets of the Company or the dissolution of the Company. A “Continuing
Director” is a director recommended by the Board of Directors of the Company for
election as a director of the Company by stockholders. “Person” means any
individual, firm, corporation or other entity, and shall include any successor
(by merger or otherwise) of such entity. Notwithstanding the foregoing, a Change
in Control shall be limited to a change in control for the purposes of section
409A of the Internal Revenue Code and accompanying guidance (“Section 409A”).



--------------------------------------------------------------------------------

15. In the event participant dies or is determined to be “disabled” as that term
is defined in the Company’s current Long Term Disability Summary Plan
Description while employed by the Company, vesting of outstanding restricted
shares shall be accelerated and outstanding restricted shares shall be deemed
fully vested and deliverable as soon as administratively practical.

 

16. This restricted stock award is made pursuant to the Deferred Compensation
Plan and the Company’s 1997 Omnibus Stock Plan as amended and is subject to the
terms of such plans. Participant may request a copy of either or both plans from
the Company. By participating in the CHRW Management Restricted Stock Program,
participant shall be deemed to have accepted all the conditions of the Deferred
Compensation Plan and the 1997 Omnibus Stock Plan as amended and this agreement,
and the terms and conditions of any rules adopted by the Compensation Committee
(as defined in the 1997 Omnibus Stock Plan as amended) and shall be fully bound
thereby. This agreement shall be construed under the laws of the state of
Minnesota, except to the extent federal law applies. To the extent this
restricted stock award is subject to section 409A, the restricted stock award
shall be interpreted in a manner that complies with section 409A. For example,
the term “termination” shall be interpreted to mean a separation from service
under section 409A and the six-month delay rule shall apply if applicable.
Notwithstanding the foregoing, although the intent is to comply with section
409A, the employee shall be responsible for all taxes and penalties (the Company
and its employees shall not be responsible for such taxes and penalties).